Citation Nr: 1632379	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-49 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active honorable service from January 1970 to January 1974, and service from January 1974 to April 1977 under other than honorable conditions.  He died in September 2005.  The appellant seeks surviving spouse benefits.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In April 2012, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


REMAND

In a January 2014 remand, the Board requested that any outstanding service treatment records from the Veteran's period of active honorable service be obtained.  The applicable guidelines for requesting those records were not met.  A remand is necessary to make another attempt to obtain the records in accordance with applicable guidelines for development.  

Additionally, the record does not contain a copy of the Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, for the second period of service, ending in April 1977.  A remand is also necessary to obtain any outstanding service personnel records.  

In December 2009, the RO requested the Veteran's terminal records from Mercy Hospital, using an authorization form signed by the appellant.  In a December 2009 letter, Mercy Hospital stated that the records could not be sent because the appellant was not recognized as the Veteran's spouse in their records.  In the January 2014 remand, the Board requested that another attempt be made to obtain the records by submitting another request to Mercy Hospital, enclosing a new authorization form and a copy of the appellant's marriage contract with the request.  In August 2014, an attempt was made to obtain the records, in compliance with the Board's request.  The record contains no response from Mercy Hospital and no indication that the any subsequent attempts were made to obtain the records, of that a finding of unavailability was made.  A remand is necessary to attempt to obtain the outstanding records from Mercy Hospital.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt, according to the guidelines for obtaining Federal records, to obtain any additional service treatment records, to specifically include any service treatment records for the period from January 1970 to January 1974.  

2.  Additionally, attempt, according to the guidelines for obtaining Federal records, to obtain any additional service personnel records, to potentially include the Veteran's DD Form 214 for the period of service ending in April 1977.

3.  After obtaining a new authorization form from the appellant, submit an additional request to Mercy Hospital in Chicago for the Veteran's terminal medical records from September 2005, enclosing a copy of the marriage contract associated with the claims file.  All attempts to obtain the records should be documented in the claims file and if records are not obtained, a finding as to their availability should be made.  If the records are not obtained, notify the appellant that the records were not obtained and that she may submit any records in her possession.

4.  After any other development, to potentially include obtaining a VA medical opinion if deemed necessary, readjudicate the issue on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

